              Case 2:20-cv-00295-JLR Document 35 Filed 03/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MAYZE DANIELS, et al.,                         CASE NO. C20-0295JLR

11                               Plaintiffs,               ORDER
                   v.
12
            NATIONAL RAILROAD
13
            PASSENGER CORPORATION, et
14          al.,

15                               Defendants.

16          Before the court is pro se Plaintiffs Mayze Daniels and Darrell Parodi’s

17   (collectively, “Plaintiffs”) motion for leave to file a late response to Defendant National

18   Railroad Passenger Corporation’s (“Amtrak”) motion to dismiss. (Mot. (Dkt. # 29).)

19   Plaintiffs represent in their motion that they had initially sent their response to Amtrak’s

20   counsel instead of filing it with the court. (Id. at 1.) Amtrak has not opposed the

21   Plaintiffs’ motion. (See Dkt.) The court notes that Plaintiffs’ response to Amtrak’s

22   motion to dismiss was filed before the deadline and thus will stand as filed. See Local


     ORDER - 1
              Case 2:20-cv-00295-JLR Document 35 Filed 03/16/21 Page 2 of 2




 1   Rules W.D. Wash. LCR 7(b)(4); (Resp. (Dkt. # 30).) Accordingly, the court DENIES the

 2   motion as moot.

 3          The court admonishes Plaintiffs for not attaching a proposed order to their motion.

 4   See Local Rules W.D. Wash. LCR 7(b)(1) (“The moving party shall . . . file the motion

 5   and proposed order with the clerk.”). The court directs Plaintiffs to review their

 6   responsibilities under the Local Rules, including their obligation to “ensure that all filings

 7   comply with all local rules of this court.” See id. LCR 83.1(d)(2). Again, the court

 8   reminds Plaintiffs that although they are pro se, they must still abide by the Local Rules.

 9   See Briere v. Chertoff, 271 F. App’x 682, 683 (9th Cir. 2008).

10          Dated this 16th day of March, 2021.

11

12                                                     A
                                                       JAMES L. ROBART
13
                                                       United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
